

Exhibit 10.3


[weatherfordinternational8252.jpg]


    
    
February 28, 2014


Nicholas W. Gee
via email to Nicholas.Gee@eu.weatherford.com


Dear Nick:


This letter outlines the benefits you will be provided in connection with your
separation of service from Weatherford International Ltd. and its subsidiaries
(“Weatherford”), effective at the close of business on February 28, 2014 (the
“Separation Date”). The benefits outlined below constitute full, complete and
final settlement of all amounts owed to you (i) under Section 5 of your Amended
and Restated Employment Agreement with Weatherford, dated April 10, 2010,
amended on March 30, 2012 (your “Employment Agreement”), (ii) various award
agreements covering as yet unvested equity awards granted to you (“Awards”), and
(iii) under any other employment related documents in effect with Weatherford,
including, but not limited to, the employment agreement dated April 1, 2012 (the
“Swiss Employment Agreement”).


For purposes of your Employment Agreement and Awards, and as agreed by you and
Weatherford, the termination of your employment relationship is effective as of
the Separation Date.


Pursuant to Section 5(b)(i) of your Employment Agreement, Weatherford will pay
to you, in Swiss Francs, the Accrued Obligation reflected in Table 1 below
within 30 days of the Separation Date. You will be paid your Annual Bonus
Amount, as defined in your Employment Agreement, for 2013 (the “2013 Bonus”)
within 30 days of the Separation Date. Pursuant to the Swiss Employment
Agreement and Weatherford’s Tax Procedure for International Assignees (the “Tax
Procedures”), you acknowledge and agree that Weatherford will withhold the
hypothetical tax deduction in accordance with current procedures, and
Weatherford will be responsible for payment of taxes in Switzerland related to
your Weatherford income through the Separation Date, which includes payment of
the 2013 Bonus and payments made pursuant to Section 5(b)(i)(A)(I),
5(b)(i)(B)(II) and 5(b)(i)(B)(III) of your Employment Agreement. After the
Separation Date you are responsible for the payment of your income and personal
taxes and any other personal remuneration related tax expenses applicable to
you. Pursuant to your Swiss Employment Agreement and Weatherford’s Tax
Procedures, Weatherford will pay for the preparation of your Swiss, and, if
applicable, UK, tax returns until all Weatherford tax liabilities associated
with your employment have been finalized.


Pursuant to Section 5(b)(ii) of your Employment Agreement, you and your
dependents are entitled to continued insurance coverage for three years from the
Separation Date. In lieu of such coverage, Weatherford will pay to you CHF
21,134.00 within 30 days of the Separation Date.


Pursuant to Section 5(b)(iii) of your Employment Agreement, on your request
Weatherford will provide you with reasonable outplacement services (up to a
maximum of $35,000).



Weatherford        
2000 St. James Place
Houston, TX 77056    
USA

--------------------------------------------------------------------------------





Nicholas W. Gee
February 28, 2014
Page 2

You acknowledge your continuing obligations with respect to confidential
information and Work Product under Sections 9 and 10 of the Employment Agreement
and your obligations with respect to non-competition and non-solicitation under
Section 11 of your Employment Agreement.


Pursuant to Section 5(b)(i)(A)(II) of your Employment Agreement and various
Awards, you will have restricted share units and performance units vest as shown
in Table 2 below. These will be transferred to your account in accordance with
the terms of the various Awards. Weatherford will be responsible for payment of
taxes in Switzerland related to the Awards and Weatherford will withhold the
hypothetical tax deduction in accordance with current procedures.


The termination of your employment and your Employment Agreement do not reduce
any rights you have under the indemnification agreement(s) between you and
Weatherford or its subsidiaries.


Further, you and Weatherford agree that for a transitional period, as may be
mutually agreed, following the Separation Date, you may provide consulting
services to the Company as requested by Weatherford and agreed by you subject to
your availability, such services expected to be rendered during normal business
hours and upon reasonable notice. This consulting arrangement may be terminated
at any time by either party upon 30 days written notice. The Chairman, CEO, and
President of the Company will coordinate with you regarding the terms of your
consulting services.


Please let me know if you have any questions regarding these matters. Otherwise,
please execute this letter agreement where indicated below.


                    


 
 
Best regards,
 
 
 
 
 
 
 
/s/ Alejandro Cestero
 
 
 
Alejandro (Alex) Cestero
 
 
 
Vice President, Co-General Counsel & Corporate Secretary
 
 
 
 
 
 
 
 
 
Acknowledged and Agreed
As of February 28, 2014
 
 
 
 
 
 
 
 
 
 
/s/ Nicholas W. Gee
 
 
Nicholas W. Gee
 
 
 




Weatherford        
2000 St. James Place
Houston, TX 77056    
USA

--------------------------------------------------------------------------------





Nicholas W. Gee
February 28, 2014
Page 3

Table 1
Clause of Section 5(b)
Item
Amount
(i)(A)(I) (to be paid
by March 30, 2014
Accrued Obligation
(includes accrued vacation @ 22 days)
CHF 51,408
(i)(B)(II) (to be paid
by March 30, 2014)
Expected, Pro-rated 2014 bonus @ target, *however, final payment will be based
on actual performance
CHF 95,881
(i)(B)(III) (to be paid
by March 30, 2014)
3 x base + bonus @ target
CHF 3,645,336
2013 Bonus
 
Amount
to be paid
by March 30, 2014
 
CHF 574,140



Table 2
Award
Grant Date
Units Granted


Shares Vesting


Restricted Share Units
23 March 2012
92,604(a)


61,736


Restricted Share Units
7 March 2013
122,528


122,528


Restricted Share Units(b)
1 July 2010
889


356


Restricted Share Units(b)
1 October 2010
1,060


424


Restricted Share Units(b)
3 January 2011
862


345


Restricted Share Units(b)
1 April 2011
1,344


807


Restricted Share Units(b)
1 July 2011
1,084


433


Restricted Share Units(b)
1 July 2011
2,176


1,305


Restricted Share Units(b)
3 October 2011
1,187


474


Restricted Share Units(b)
3 January 2012
1,403


560


Restricted Share Units(b)
2 April 2012
1,383


552


Restricted Share Units(b)
2 July 2012
1,659


663


Restricted Share Units(b)
1 October 2012
1,777


710


Restricted Share Units(b)
2 January 2013
2,057


822


Restricted Share Units(b)
1 April 2013
3,175


1,270


Restricted Share Units(b)
1 July 2013
1,832


732


Restricted Share Units(b)
1 October 2013
1,678


671


Restricted Share Units(b)
3 January 2014
1,600


640


Performance Units (c)
23 March 2012
46,302


—


Performance Units (d)
23 March 2012
46,302


—


Performance Units (e)
7 March 2013
122,528


245,056


  Total
 
 
440,084





(a)
In this grant, 23,913 units have already vested.

(b)
Restricted Share Unit Awards pursuant to the Foreign Executive Deferred
Compensation Stock Ownership plan. The difference between units granted and
shares vested represents shares that have already vested pursuant to the
applicable vesting schedule.

(c) - (e) Number of Shares Vesting for Performance Units to be calculated and
measured as of Separation Date of February 28, 2014.



Weatherford        
2000 St. James Place
Houston, TX 77056    
USA